Case 2:20-cv-00402-SPC-MRM Document 10 Filed 06/23/20 Page 1 of 3 PageID 212



                               UNITED STATES DISTRICT COURT
                                MIDDLE DISTRICT OF FLORIDA
                                    FORT MYERS DIVISION

WILLIAM MCCRACKEN and JANIS
MCCRACKEN,

                Plaintiffs,

v.                                                          Case No.: 2:20-cv-402-FtM-38MRM

CERTAIN UNDERWRITERS AT
LLOYDS OF LONDON,
SUBSCRIBING TO POLICY NO.:
BW0162517,

                Defendant.
                                                 /

                                      OPINION AND ORDER1

        Before the Court is Plaintiffs William and Janis McCracken’s Motion to Remand

(Doc. 5) and Defendant’s response (Doc. 8).

        This is an insurance dispute. In 2017, Hurricane Irma damaged property owned

by Plaintiffs and insured by Defendants. Plaintiffs submitted a claim to Defendants, but

Defendants have not paid for repairs. So on March 2, 2020, Plaintiffs sued Defendants

in Florida state court for breach of the insurance contract. The Complaint does not plead

the amount of Plaintiffs’ claim, except that it exceeds the state court’s jurisdictional

amount of $30,000. On May 25, 2020, Plaintiffs sent Defendants a $240,000 settlement

demand. Defendants removed the case to this Court on June 4, 2020, asserting diversity




1 Disclaimer: Documents hyperlinked to CM/ECF are subject to PACER fees. By using hyperlinks, the
Court does not endorse, recommend, approve, or guarantee any third parties or the services or products
they provide, nor does it have any agreements with them. The Court is also not responsible for a hyperlink’s
availability and functionality, and a failed hyperlink does not affect this Order.
Case 2:20-cv-00402-SPC-MRM Document 10 Filed 06/23/20 Page 2 of 3 PageID 213



jurisdiction under 28 U.S.C § 1332(a). Plaintiffs do not contest diversity jurisdiction, but

they argue the case should be remanded because removal was untimely.

       Ordinarily, a defendant has thirty days after receipt of a complaint to remove a

state action to federal court. 28 U.S.C. § 1446(b)(1). But when federal jurisdiction is not

apparent from the complaint, a defendant may remove a case within thirty days after

receiving “a copy of an amended pleading, motion, order or other paper from which it may

first be ascertained that the case is one which is or has become removable.” 28 U.S.C.

§ 1446(b)(3).

       While Plaintiffs acknowledge Defendants may use the settlement demand to

remove the case, they argue the removal clock started running when Defendants received

the complaint because Defendants were already on notice the claim exceeded $75,000.

Plaintiffs reason that since the insurance policy’s deductible is $102,000, they must be

seeking at least that amount. But they are wrong for two reasons. First, the deductible

does not count towards the jurisdictional amount because it is not “in controversy.” See

Alexion v. Fed. Ins. Co., 6:18-cv-2112-Orl-22GJK, 2019 WL 5294937, at *5 (M.D. Fla.

Mar. 7, 2019) (gathering cases in which courts calculated the amount in controversy by

subtracting a deductible from a repair estimate). Second, pre-litigation knowledge does

not trigger the 30-day removal period. McManus v. Nat. Fire & Marine Ins. Co., 380 F.

Supp. 3d 1260, 1262-63 (M.D. Fla. 2019). While an “other paper” can trigger the §

1446(b)(3) deadline, the defendant must receive the “other paper” after it receives the

complaint. Id. at 1263.




                                             2
Case 2:20-cv-00402-SPC-MRM Document 10 Filed 06/23/20 Page 3 of 3 PageID 214



      The 30-day removal period began here when Defendants received Plaintiffs’

$240,000 settlement offer. Defendants removed the case ten days later. Thus, removal

was timely.

      Accordingly, it is now

      ORDERED:

      Plaintiffs William and Janis McCracken’s Motion to Remand (Doc. 5) is DENIED.

      DONE and ORDERED in Fort Myers, Florida this 23rd day of June, 2020.




Copies: All Parties of Record




                                         3
